After a dilligent search, we have failed to find a reported case of this exact kind. It is to be fairly assumed therefore either that never before in this country did temerity become so bold as to present, into the very presence of a grand jury then and there assembled in its responsible deliberations, a written petition for the purpose of working an indictment to gratify personal hatred or private revenge, or else that never before did such a proceeding fail to meet the condemnation of a quashal by the trial court and before reaching the court of last resort. It produces an occasion *Page 646 
when, as said in a case on the same general subject by the supreme court of North Carolina, there is serious need to review the ground and to recur to original and fundamental principles.
The right of the people to petition the government, secured by both our Federal and State Constitutions, was never intended or even thought of in any quarter or in any patriot's mind as having any application to the judicial department of the government. It was the sole purpose in the security of that right that the wishes and sentiments of the people or of a part of them might be presented to the political departments, but emphatically not to any department which is judicial. As said in Clair v. State,40 Neb. 534, 58 N.W. 118, 28 L.R.A. 375: "Public sentiment in a representative government controls in the solution of political questions, but we recognize in it a dangerous force when it seeks to dictate judicial decisions. So potent is this proposition that further discussion of the question" — as that court thought — "is deemed superfluous."
If the people of this nation should upon opening their morning papers read that the supreme court of the United States had on the previous day assembled to hear the presentations of petitions, or to receive a delegation of persons not parties to the case, demanding or requesting that the court in a pending cause, or one about to come on for hearing, should decide that cause in a certain way, and if upon recovery from the shock of incredulity thereby engendered it should be discovered that the news was accurate and true, there would be no going about the business and occupations of the day in contentment that, regardless of petitions or delegations, that great court is composed of fearless men of the highest and most irreproachable characters, and that they would not be influenced by petitions or walking committees. It would be intuitively known by even the unlearned who yet had intelligence enough to understand the meaning of the primary *Page 647 
elements of free institutions in this county that something invaluable to him and beyond price to all his succeeding generations had gone irretrievably wrong, and to those who had read the histories of the centuries gone by, and understood how it was that this nation had become the greatest on earth, there would be an instant appreciation of the fact that our "grand experiment" had become only an experiment, that the break had come, and that already the structure was crumbling back to earth. And all this, not that the people at large would be concerned in the case involved, but because of the portentous meaning of the fact, and of the fact alone, that the court had heard the petitions or received the delegation at all.
And, could it be conceived that such a thing could ever be possible, if we here in our state supreme court, bound as we are on our oaths to maintain the Constitution, and every right of every man within our jurisdiction under that Constitution, according to the "best of our ability and understanding" — not according to the wishes or understanding of petitioners and delegates — should open our sessions to the presentation of petitions or to delegations of designing intermeddlers or of partisans or vengeful persons, or should receive the like, or anything howsoever remotely of the like in our consultation rooms or even in our private offices, and if all the courts of last resort throughout the nation should follow the same course, or if in trials in the courts of original jurisdiction, in the circuit, or chancery, or county, or even in a justice of the peace court, it would for a moment be permitted that delegations should intrude themselves and there demand or petition or request regardless of the manner, or even when the demands or request should be by way of the covert and insidious method of petition alone, that a certain result or results should be reached, whether the trials be regarding mere property or whether the freedom of life of the most friendless and degraded *Page 648 
wretch in the confines of the whole state is involved — if these things should go on, and the people could find no means of relief to correct a practice so subversive and destructive of their rights and freedom, it would be time to end the pretense of constitutional government and close the doors upon judicial courts.
And where, it is asked, is all this to be the less regarded, in fundamental substance, when it comes to the solemn returns of a grand jury — a constitutional arm or branch of the circuit court, a court which more than any other touches so closely and reaches down so deeply into questions upon the lives and liberties of the people. "The finding of an indictment by the grand jury, like the verdict of a petit jury, is a jural act." 5 Wig. Ev., section 2364.
When the founders of our government came to the actual performance of their task, they did not enter upon it by the impulse of the moment or by what they had learned only in their own generation. They had informed themselves and took an understanding that embraced every page of the history of the struggles that had brought their forefathers hither, and knew definitely what had been the instrumentalities by which government had the pretense of government had misgoverned men for all the cruel years that had preceded their time. They knew and fully understood that it was not only by denying trials by jury and by the delay of trials that mankind had suffered many, if not most, of the miseries of the past, but that, more potent and dangerous than these, there was the irresponsible opportunity to oppression in the power to prosecute by information — the power by which some executive or political officer could by written information under his hand, and upon pretense of law enforcement, have a political opponent, or a personal enemy or any other person objectionable to him or to those who controlled, or influenced or incited him, thrown into a dungeon from which the unfortunate victim *Page 649 
never emerged again. The lessons of history, paid for at such a price, were not forgotten, nor the least overlooked; and thus in our Federal Constitution and in the first Constitution of our own state, and in every one of its Constitutions, including the present there are plainly written those guaranties and limitations, not only that a person accused shall have a speedy trial, but that he shall have a fair and impartial trial by a jury fairly selected, that he shall be confronted by the witness against him, that he shall not be compelled to testify against himself, that the verdict of the jury shall be unanimous, that he shall be informed of the accusation, its nature and grounds, and, although mentioned here last, it is not the least, but is in fact the first in sentiments of enlightened liberty, that he shall not be proceeded against criminally for any alleged felonious offense except upon a true bill returned into open court by a grand jury.
And we do not have to go to any other jurisdiction than our own to learn what that constitutional guaranty was intended to mean, and what in its rich and full fundamental substance it does mean. In Wilson v. State, 70 Miss. 595, 13 So. 225, 35 Am. St. Rep. 664, in an opinion written by Justice COOPER, an opinion which we take pride in here noting has been perhaps more often quoted and approved by jurists and commentators than any other anywhere on this subject, it was said:
"It is a serious mistake to suppose that the right of one accused or suspected of crime to the orderly and impartial administration of the law begins only after indictment. Immunity from prosecutions for indictable offenses, except by presentment by the grand jury, is declared and preserved by the organic law of this and all the other states, and, though, by reason of the secrecy of the proceedings before that body, its action is seldom brought in review, it cannot be doubted that one whose *Page 650 
acts are there the subject of investigation is as much entitled to the just, impartial and unbiased judgment of that body as he is to that of the petit jury on his final trial, nor that it is as essential before the one body as the other that private ill will or malevolence shall be excluded."
It had previously been said by another of our great judges, Judge CAMPBELL, in Welch v. State, 68 Miss. 341, 8 So. 673:
"Improper influences to secure an indictment may be inquired into, and should be, when properly alleged. In vain the constitution protects against being proceeded against criminally, by information, for an indictable offense, except in cases mentioned, if grand juries are to be swayed by malice or prejudice, or subjected to other influences than those recognized by law as legitimate and proper to guide them in their secret inquest. `The recognition of such a mode of reaching grand juries (as was alleged in this case) would introduce a flood of evils, disastrous to the purity of the administration of criminal justice, and subversive of all public confidence in the action of these bodies.' It is true that one indicted is to be tried by his peers, and if falsely accused may expect a deliverance, but he, is entitled to attack the prosecution in limine, where it is procured by means unknown to and unsanctioned by law."
There had been former decisions to the same effect cited in the briefs and opinions in the two cases mentioned; but the same adherence to principle has been reaffirmed in subsequent cases. In Fuller v. State, 85 Miss. at page 207, 37 So. 751, it is said:
"The deliberations of the juries, both grand and petit, must be preserved inviolate from all outside influences, no matter from what source they emanate."
In Blau v. State, 82 Miss. at page 520, 34 So. 153, it is said of the grand jury that it stands as a co-ordinate *Page 651 
branch of our criminal jurisprudence, and that, if it should be influenced in its findings by courts, officers, or laymen, the way would be paved to influence its findings by corrupt means; that there would thus be placed "the entering wedge, which goes to the foundation of the liberties of the people. . . . We must keep `that body' pure, its findings unaffected by power, fear, sympathy, or public sentiment. In that way only can it protect the rich, the poor, the humblest and the greatest in the land alike." In Collier v. State, 104 Miss. 602, 61 So. 689, 45 L.R.A. (N.S.) 599, after a full review of all the cases, our court said:
"The purpose of the law is to prevent outsiders from taking any part whatever in the deliberations of the jury, and to prevent them from influencing the jury in any manner and to any extent in their effort to reach proper conclusions. . . . We emphatically disapprove of all interference or influence by outsiders with the grand jury during its deliberations. Its members should be permitted to act free from sway or control from any source. As an informing and accusing tribunal it has an important and solemn responsibility. It owes a duty to the state and a duty to the citizen. Its performance of these duties should be without fear or favor, or any other manner of influence."
And these are not the only cases to the same effect in our own court. If human language could make the principle any clearer than the words taken from the foregoing opinions, it would be difficult to select those that would do so. And the decisions of the courts everywhere are to that effect. One of the leading American cases on the subject, one almost as often quoted as our own case of Wilson v. State, supra, is the opinion in Lewis
v. Board, 74 N.C. at page 199, where it is said of the grand jury that "their findings must be their own, uninfluenced by the promptings or suggestions of others, or *Page 652 the opportunity thereof." And that court said further: "We know there have been wide departures from the principles here announced. . . . It has become necessary, therefore, to review the ground, and recur to the earlier and more correct practice as it was established by those who have gone before us." Such are the principles laid down, and adopted by quotations, in the text of Joyce on Indictments (2 Ed.), sections 144-148. See, also,State v. Ernster, 147 Minn. 81, 179 N.W. 640; Hartgraves v.State, 5 Okla. Cr. 266, 114 P. 343, 33 L.R.A. (N.S.) 568, Ann Cas. 1912d 180; State v. Wetzel, 75 W. Va. 7, 83 S.E. 68, Ann. Cas. 1918A, 1074; Latham v. U.S., 226 F. 420, 141 C.C.A. 250, L.R.A. 1916D, 1118, and the cases collected and cited in the annotations to the last three cases, supra.
It is not to the point, when we are here discussing a fundamental question, and not one of failure to observe "technical requirements and formalities," that inquiries may not be made into whether an indictment has been found upon incompetent evidence, or upon illegal evidence or on none at all, or into the character of the evidence, or whether one of the grand jury was intoxicated. Nor are cases in point which hold it immaterial that the district or county attorney was present, since the law itself so allows and contemplates, provided they do nothing personally to influence the jury. Nor is the case ofState v. Bacon, 77 Miss. 366, 27 So. 563, available against the fundamental constitutional principle, the preservation of which is being contended for here, for in that case there was involved only the occasional presence in the grand jury room of a garrulous and irresponsible bailiff, whose irresponsibility was known to all, who had no knowledge whatever of the case, and then admitted that he had none; and, upon the motion to quash, therewas a full development of all the facts about the matter,
whereupon at the very opening of the opinion of *Page 653 
the court in that case it is stated: "The proof clearly shows that the bailiff exerted no influence on the grand jury." Here in the case at bar it is admitted that a petition claiming knowledge of the facts and urging the indictment of the appellant was presented in the very presence of the deliberations of the grand jury, a thing that was not only a criminal contempt of the court, but was in itself an independent crime known as the crime of embracery; and yet it is argued that the indicted person must himself show and show clearly that it was harmful. It being a crime and a contempt of court, the fact of the reception of it raises a sufficient presumption that it was harmful, and it is as far beside the fundamental point at issue here upon the taint thereby produced, in the indictment presently following, to talk of whether it was harmful, as it would be upon the known presence of taint of blood that a discussion should follow whether it was harmful. Nor, in such a question, should arguments as to expediency, or public convenience, or the necessities of the purposes of prosecutions for crime, be considered for a moment. These are quasi political arguments, run at last to the extreme that the end excuses, and hence justifies, the means, and were the asserted considerations exactly upon which tyrants in the past made most of their tyranny.
But conceding that the taint may be removed, the fact of the presence of the said petition being proved, in fact admitted, the burden thereupon and thenceforward of showing the absence of harm, if it could be shown, was upon the state, and it failed to so show or even to attempt so to do. In this connection the language of the opinion in the Massachusetts case, Comm. v.Harris, 231 Mass. 584, 121 N.E. 409, quoted and adopted in Joyce on Indictments, p. 179, is strikingly applicable:
"The contention of the Commonwealth that the burden is upon the defendant to show he was injured by action *Page 654 
of the grand jury is unsound, because in the nature of things it would be impossible to prove the fact if true before the jury trial and because the wrong complained of is the violation of a substantial right guaranteed by the Bill of Rights, and is not a mere failure of the grand jury to observe technical requirements and formalities. . . . We think it wise to continue to follow the well-settled methods of procedure which were adopted at and have continued since the settlement of this Commonwealth."
It is fixed as a rule of law in this state that a grand juror may not be introduced as a witness to impeach his indictment, see cases cited in Collier v. State, 104 Miss. at page 609, 61 So. 689, 45 L.R.A. (N.S.) 599, and, since none except the district or county attorney may be lawfully in the grand jury room when an indictment is voted, the defendant is therefore without lawful means to make the proof so far as concerns this issue of harm, however true it might be that the proof, except for the disqualification of the grand jurors, would be overwhelmingly ample. So that to say to the defendant that he must clearly prove the harm, and at the same time say to him, as the law does say, that he cannot introduce a grand juror to prove it, is effectively to say to him that, although he must prove it, the law by reason of withholding the only available witness from introduction on his part, will not allow him to prove it. But the state is not thus hampered; it may introduce the grand jurors and show by them, if it be a fact, and they can so say on their oaths, that no influence was exerted by the criminal interference, whereas, if they cannot say so and will not swear it, then they will remain off the witness stand, and the indictment will be quashed, as in such a case it so well deserves to be. If they are fair men of good character and sound judgment, it would be an easy matter for them to disclose when introduced by the state that no *Page 655 
influence was exerted, and their oaths to that effect might be received with at least some more satisfaction than nothing at all, and, if not the men of good character as assumed and were in fact influenced, a proper cross-examination of them would tear the mask from their unworthy faces. Certainly it ought not be contended that the rules of law in prosecutions of crime are less liberal to defendants than are the general rules of evidence, even in civil cases. It is a familiar general rule of evidence that, where the testimony to prove a fact is chiefly, if not entirely, within the control of one party, the burden rests upon him to produce the evidence. 22 C.J., p. 81; 2 Ency. Ev., p. 809; 2 Jones Com. on Ev., p. 885 et seq. The authority of the text last cited is to the effect that, when one party, even if technically the burden of proof is upon him, has made out a caseprima facie by the production of such proof, as he is fairly able to produce, then the opposite party who has the better means to clear the situation must proceed to do so, or else suffer the presumptions arising from the failure so to do.
The indictment here should be quashed and another found in a clean and lawful way. Circuit courts have the power to regulate these matters, and should be required to do so. If not, the grand jury ought to be abolished and some means be found, as has already been done in some states, to cure the evils that such a thing as appears in this case will inevitably lead to. What should be done here is what is suggested in the case of Boyd v.U.S., 116 U.S. 616, 6 S.Ct. 524, 29 L.Ed. 746, in which the court used this language in a matter similar to that which we have now before us: "Illegitimate and unconstitutional practices get their first footing . . . by silent approaches and slight deviations from legal modes of procedure. This can only be obviated by adhering to the rule that constitutional provisions for the security of person and property should be liberally construed. *Page 656 
. . . It is the duty of courts to be watchful for the constitutional rights of the citizen, and against any stealthy encroachments thereon. Their motto should be obsta principiis."
So much was said — resist the first beginnings — of a silent approach and a slight deviation; and, if so, what is to be said of the stealthy, insidious, and criminal method of approaching a court or a constitutional branch thereof by the intolerable and abhorrent means of popular petition?